DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in this application.
Claims 1 and 3-10 are currently amended as part of preliminary amendment.
Claims 11-15 are newly added as part of the preliminary amendment.
IDS filed on 08/12/2021 has been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “A device for” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this case, the specification discloses that the “device” may be an electronic device which may include a processor, a communication interface and a memory (e.g. see, Instant application: Fig. 3, para. [0058]). Therefore, the specification provides sufficient structure for the limitation.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vogt (US 2010/0211775 A1) in view of Wang et al. (US 2017/0126723 A1) (hereinafter, “Wang”).

As to claim 1, Vogt discloses a method for processing an access request, the method comprising: 
receiving the access request ([0020]; herein, access for multi-homing wherein the homing is receiving the access using the address); 
generating … a first IPv6 address corresponding to the access request according to a predetermined algorithm … (“A one-way hash module 52 processes the set of IPv6 subnet prefixes 23 and the random number 24 to produce the IPv6 interface identifier 43. A comparison unit 53 compares the IPv6 interface identifier 43 with the IPv6 interface identifier 22 calculated by the generating host 31. If the comparison shows the two interface identifiers are not equal, the verifying host outputs an indication 45 that the verification failed. If the comparison shows the two interface identifiers are equal, the verifying host outputs an indication 46 that the verification was successful.” -e.g. see, [0064]; see also, Fig. 5, [0063]; herein, an IPv6 identifier is produced (i.e. generated) using a one-way hash module (i.e. according to a predetermined algorithm)); 
viewing …a second IPv6 address in an access process corresponding to the access request (“At step 42, the verifying host processes the inputs with the one-way hash function 25 to produce a new calculation of the IPv6 interface identifier 43. At step 44, the new calculation of the IPv6 interface identifier 43 is compared with the IPv6 interface identifier 22 calculated by the generating host 31. If the comparison shows the two interface identifiers are not equal, the verification fails at step 45. If the comparison shows the two interface identifiers are equal, the verification succeeds at step 46.” -e.g. see, [0063], see also, Fig. 5, [0064]); 
comparing …the first IPv6 address with …the second IPv6 address (“A comparison unit 53 compares the IPv6 interface identifier 43 with the IPv6 interface identifier 22 calculated by the generating host 31.” -e.g. see, [0064], see also, [0063]); and 
judging whether the access request is legal based on the comparison result (“If the comparison shows the two interface identifiers are not equal, the verifying host outputs an indication 45 that the verification failed. If the comparison shows the two interface identifiers are equal, the verifying host outputs an indication 46 that the verification was successful.” -e.g. see, [0064]).
Vogt does not explicitly disclose a suffix of a first IPv6 address … based on a uniform resource locator of a resource requested to be accessed; viewing a suffix of a second IPv6 address; comparing the suffix of the first IPv6 address with the suffix of the second IPv6 address.
However, in an analogous art, Wang discloses a suffix of a first IPv6 address … based on a uniform resource locator of a resource requested to be accessed ([0018]; herein, suffix of the domain name of each of the legitimate URLs); viewing a suffix of a second IPv6 address (“identifying the URL to be identified as a legitimate URL if the degree of similarity is equal to 1 and the suffix of the URL to be identified is consistent with the suffix of the comparison object;” -e.g. see, [0021]; herein, suffix is identified (i.e. viewed) in order to compare with the suffix of the comparison object); comparing the suffix of the first IPv6 address with the suffix of the second IPv6 address ([0021]; herein, identifying the URL to be identified as a legitimate URL if the degree of similarity is equal to 1 and the suffix of the URL to be identified is consistent with the suffix of the comparison object; [0035]; herein, a matching unit for obtaining, based on the URL to be identified, a legitimate URL corresponding to the URL to be identified as a comparison object).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vogt with the teaching of Wang to include a suffix of a first IPv6 address … based on a uniform resource locator of a resource requested to be accessed; comparing the suffix of the first IPv6 address with the suffix of the second IPv6 address in order to identify the legitimacy of the URL to be identified to the terminal to instruct the terminal to allow or prohibit executing accessing operations according to the URL to be identified, it is possible to further improve the safety of information processing( Wang: [0142]).

As to claims 6 and 11, these are rejected using the similar rationale as for the rejection of claim 1.

As to claim 2, Vogt discloses wherein the predetermined algorithm is a one-way function being an irreversible arbitrary function (“A one-way hash module 52 processes the set of IPv6 subnet prefixes 23 and the random number 24 to produce the IPv6 interface identifier 43. A comparison unit 53 compares the IPv6 interface identifier 43 with the IPv6 interface identifier 22 calculated by the generating host 31.” -e.g. see, [0064]; see also, Fig. 5, [0063]).

As to claim 9, it is rejected using the similar rationale as for the rejection of claim 2.

As to claim 12, it is rejected using the similar rationale as for the rejection of claim 2.

Claims 3-4, 7-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vogt  in view of Wang and further in view of Devane et al. (US 2021/0377300 A1) (hereinafter, “Devane”).

As to claim 3, Vogt may not explicitly disclose but Wang discloses wherein judging whether the access request is legal based on the comparison result further comprises: 
judging whether the access request is legal based on the uniform resource locator, the suffix of the first IPv6 address, … when the suffix of the first IPv6 address is the same as the suffix of the second IPv6 address (Wang: [0021]; herein, identifying the URL to be identified as a legitimate URL if the degree of similarity is equal to 1 and the suffix of the URL to be identified is consistent with the suffix of the comparison object; [0035]; herein, a matching unit for obtaining, based on the URL to be identified, a legitimate URL corresponding to the URL to be identified as a comparison object), and 
determining the access request is illegal when the suffix of the first IPv6 address is different from the suffix of the second IPv6 address (“identifying the URL to be identified as a suspected illegitimate URL if the degree of similarity is equal to 1 and the suffix of the URL to be identified is inconsistent with the suffix of the comparison object;” -e.g. see, Wang: [0022]; see also, Wang: [0023], [0024]).
Neither Vogt nor Wang explicitly disclose judging whether the access request is legal based on … a plurality of pre-stored legal uniform resource locators, and suffixes of a plurality of legal IPv6 addresses corresponding to the plurality of pre-stored legal uniform resource locators.
However, in an analogous art, Devane discloses judging whether the access request is legal based on … a plurality of pre-stored legal uniform resource locators, and suffixes … corresponding to the plurality of pre-stored legal uniform resource locators (“The hash checker 414 compares the URL of the website to the database URL corresponding to the existing icon hash (block 620). In this example, the existing icon hash and the database URL correspond to a known legitimate website. In some examples, the database URL and the existing hash icon are stored in a hash entry of the local icon hash database 412 and/or the icon hash database 120.” -e.g. see, Devane: [0075]; see also, Devane: [0021], [0048]; it should be noted that Devane teaches judging a plurality of pre-stored legal urls and suffixes of the corresponding to the plurality of pre-stored legal urls; herein, stored hash icon are comparable to the claimed suffix).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vogt and Wang with the teaching of Devane to include “judging whether the access request is legal based on … a plurality of pre-stored legal uniform resource locators, and suffixes … corresponding to the plurality of pre-stored legal uniform resource locators” in order to quickly detect a legitimate website.

As to claim 4, the combination of Vogt, Wang and Devane discloses wherein judging whether the access request is legal based on the uniform resource locator, the suffix of the first IPv6 address, the plurality of pre-stored legal uniform resource locators, and the suffixes of the plurality of legal IPv6 addresses corresponding to the plurality of pre-stored legal uniform resource locators further comprises: 
traversing the plurality of pre-stored legal uniform resource locators and the suffixes of the plurality of legal IPv6 addresses corresponding to the plurality of pre-stored legal uniform resource locators based on the uniform resource locator and the suffix of the first IPv6 address (Devane: “… identifying a matching icon hash from at least one of the local icon hash database 412 or the icon hash database 120, the example hash checker 414 retrieves a matching hash entry from the respective database (e.g., the local icon hash database 412 or the icon hash database 120). In the illustrated example of FIG. 4, the matching hash entry includes the matching icon hash and the URL of a known legitimate website corresponding to the matching icon hash. The hash checker 414 compares the URL from the matching hash entry to the URL of the unknown website. In response to the hash checker 414 determining that the URL from the matching hash entry matches the URL of the unknown website, the hash checker 414 determines that the unknown website is a legitimate website. Alternatively, in response to the hash checker 414 determining that the URL from the matching hash entry does not match the URL of the unknown website, the hash checker 414 determines that the unknown website is a phishing website. In some examples, in response to the hash checker 414 determining that the unknown website is a phishing website, the hash checker 414 invokes the example alert generator 416.” -e.g. see, Devane: [0048], see also, Devane: [0075]); 
determining that the access request is legal when a consistent uniform resource locator and an IPv6 address suffix are searched out among the plurality of pre-stored legal uniform resource locators and the plurality of legal IPv6 addresses corresponding to the plurality of pre-stored legal uniform resource locators (Devane: “In the illustrated example of FIG. 4, the matching hash entry includes the matching icon hash and the URL of a known legitimate website corresponding to the matching icon hash. The hash checker 414 compares the URL from the matching hash entry to the URL of the unknown website. In response to the hash checker 414 determining that the URL from the matching hash entry matches the URL of the unknown website, the hash checker 414 determines that the unknown website is a legitimate website. Alternatively, in response to the hash checker 414 determining that the URL from the matching hash entry does not match the URL of the unknown website, the hash checker 414 determines that the unknown website is a phishing website. In some examples, in response to the hash checker 414 determining that the unknown website is a phishing website, the hash checker 414 invokes the example alert generator 416.” -e.g. see, Devane: [0048], see also, Devane: [0075]); and 
determining that the access request is illegal when the consistent uniform resource locator and the IPv6 address suffix are not searched out among the plurality of pre-stored legal uniform resource locators and the plurality of legal IPv6 addresses corresponding to the plurality of pre-stored legal uniform resource locators (Devane: “Alternatively, in response to the hash checker 414 determining that the URL from the matching hash entry does not match the URL of the unknown website, the hash checker 414 determines that the unknown website is a phishing website. In some examples, in response to the hash checker 414 determining that the unknown website is a phishing website, the hash checker 414 invokes the example alert generator 416.” -e.g. see, Devane: [0048], see also, Devane: [0075]).

As to claim 7, it is rejected using the similar rationale a for the rejection of claim 3.

	As to claim 8, it is rejected using the similar rationale as for the rejection of claim 4.

As to claim 13, it is rejected using the similar rationale as for the rejection of claim 3.
	
	As to claim 14, it is rejected using the similar rationale as for the rejection of claim 4.
	
Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vogt  in view of Wang and further in view of K et al. (US 2022/0021616 A1) (hereinafter, “K”).

As to claim 5, neither Vogt nor Wang explicitly disclose wherein a prefix of the first IPv6 address is pre-configured, and the first IPv6 address includes the prefix and the suffix. However, in an analogous art, K discloses wherein a prefix of the first IPv6 address is pre-configured, and the first IPv6 address includes the prefix and the suffix. However, in an analogous art, K discloses (“the first device may configure IPv6 packets to include the prefix and/or suffix with a IPv6 address so that the NAT is able to determine when to translate IPv6 addresses to IPv4 addresses, so that the NAT may correctly route the IPv6 packet to the IPv4 device.” -e.g. see, [0014]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vogt and Wang with the teaching of K to include wherein a prefix of the first IPv6 address is pre-configured, and the first IPv6 address includes the prefix and the suffix so that the NAT may correctly route the IPv6 packet to the IPv4 device.

As to claim 10, it is rejected using the similar rationale as for the rejection of claim 5.

As to claim 15, it is rejected using the similar rationale as for the rejection of claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256. The examiner can normally be reached Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495                                                                                                                                                                                                        
/Jeremy S Duffield/Primary Examiner, Art Unit 2498